In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-11-00111-CV
                                                ______________________________
 
 
                                    TIFFINEY COTTLEDGE,
Appellant
 
                                                                V.
 
               JAMES ROBERSON, D/B/A ROBERSON’S REMODELING 
                                            AND ROOFING, Appellee
 
 
                                                                                                  

 
 
                                       On Appeal from the 134th
Judicial District Court
                                                             Dallas County, Texas
                                                          Trial Court
No. 10-13682
 
                                                                                                   
 
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                        Memorandum Opinion by Chief Justice Morriss




                                                      MEMORANDUM OPINION
 
            Tiffiney
Cottledge, appellant, filed her notice of appeal[1]
July 28, 2011.
 
            Cottledge is
not indigent.  Therefore, Cottledge is
responsible for payment of the clerk’s record, reporter’s record, and filing
fee.  See
Tex. R. App. P. app. C
(B)(1); 20.1.  
            The clerk’s
record was due on or before November 8, 2011. 
There is no information to indicate Cottledge has made efforts to have
the clerk’s record filed with this Court. 
Further, Cottledge has not paid the filing fee.  On December 8, 2011, we contacted Cottledge by
letter, giving her an opportunity to cure the various defects, and warning her that,
if we did not receive an adequate response within ten days, this appeal would
be subject to dismissal for want of prosecution.  See
Tex. R. App. P. 42.3(b), (c).
            We have
received no communication from Cottledge. 
Pursuant to Tex. R. App. P.
42.3(b), we dismiss this appeal for want of prosecution.
 
 
                                                                        Josh
R. Morriss, III
                                                                        Chief
Justice
 
Date Submitted:          January
4, 2012           
Date Decided:             January
5, 2012




[1]Originally
appealed to the Fifth Court of Appeals, this case was transferred to this Court
by the Texas Supreme Court pursuant to its docket equalization efforts.  See
Tex. Gov’t Code Ann. § 73.001 (West
2005).  We are unaware of any conflict
between precedent of the Twelfth Court of Appeals and that of this Court on any
relevant issue.  See Tex. R. App. P.
41.3.